UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1803



FRANCELLA ABRAMS,

                                               Plaintiff - Appellant,

          versus


CITY OF RICHMOND,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-806)


Submitted:   November 29, 2001             Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francella Abrams, Appellant Pro Se. Keith Allen May, CITY ATTOR-
NEY’S OFFICE, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francella Abrams appeals the district court’s order dismissing

her civil action for the reasons stated from the bench.   The record

does not contain a transcript of the hearing in which the court

stated its reasons for dismissing the action.    Abrams has the bur-

den of including in the record on appeal a transcript of all parts

of the proceedings material to the issues raised on appeal.    Fed.

R. App. P. 10(b); 4th Cir. Local R. 10(c).   Appellants proceeding

on appeal in forma pauperis are entitled to transcripts at gov-

ernment expense only in certain circumstances.    28 U.S.C. § 753(f)

(1994).   By failing to produce a transcript or to qualify for the

production of a transcript at government expense, Abrams has waived

review of the issues on appeal which depend upon the transcript to

show error.    See Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.

1992); Keller v. Prince George’s Co., 827 F.2d 952, 954 n.1 (4th

Cir. 1987).   Accordingly, we therefore affirm the district court’s

order accepting the recommendation of the magistrate judge.      We

deny Abrams’ motion to expedite and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                 2